14‐364
Taylor v. Rogich, et al.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     __________________

                                     August Term, 2014

(Submitted: January 5, 2015                                        Decided: March 30, 2015)


                                     Docket No. 14‐364

                                    __________________

                                     ANTOINE TAYLOR,

                                                 Plaintiff‐Appellee,

                                           —v.—

KEITH ROGICH, Police Officer, JOHN DOE, Police Officer, NASSAU COUNTY, NASSAU
    COUNTY POLICE DEPARTMENT, LAWRENCE MULVEY, Nassau County Police
   Commissioner, ROBERT MCGUIGAN, First Deputy Commissioner, WILLIAM
      FLANAGAN, Second Deputy Commissioner, DAVID MACK, Assistant
     Commissioner, ROBERT CODIGNOTTO, Assistant Commissioner, STEVEN
 SKRYNECKI, Chief of the Department, JOHN HUNTER, Chief of Patrol, JOHN DOES,
                        Commissioners and Supervisors,

                                                 Defendants‐Appellants.  



Before: 

             LYNCH and CHIN, Circuit Judges, and KORMAN, Senior District Judge.*

        * 
        The Hon. Edward R. Korman, Senior United States District Court Judge for the
Eastern District of New York, sitting by designation.

                                             1
      Appeal from a judgment of the United States District Court for the Eastern

District of New York (Brown, M.J.), which denied defendant’s motion for judgment

as a matter of law after the first phase of a bifurcated trial in which the jury found

in favor of the plaintiff on the issue of liability.  The plaintiff had alleged that the

defendant,  a  Nassau  County  Police  Officer,  used  excessive  force  when  he  shot

plaintiff  during  the  course  of  apprehending  him.    The  appeal  challenges  the

sufficiency of the evidence underlying the jury’s rejection of the defendant’s claim

of qualified immunity.  We dismiss the appeal for lack of subject matter jurisdiction.


      DISMISSED. 

                                                       

                               Brian J. Isaac and Michael H. Zhu, Pollack, Pollack, Isaac
                                     & De Cicco, LLP, New York, NY, Bader, Yakaitis &
                                     Nonnenmacher, LLP, New York, NY, for Plaintiff‐
                                     Appellee.

                               Robert  F.  Van  der  Waag,  Appeals  Bureau  Chief,  for
                                    Carnell  T.  Foskey,  County  Attorney  of  Nassau
                                    County, Mineola, NY, for Defendants‐Appellants. 

                                                       




                                                          2
EDWARD R. KORMAN, Senior District Judge:

       On February 25, 2011, Antoine Taylor filed suit against Nassau County, the

Nassau County Police Department, and various Nassau County police officers and

supervisors, alleging, inter alia, that police officer Keith Rogich used excessive force

when he shot Taylor during the course of apprehending him.  After the dismissal of

some defendants by stipulation and another defendant pursuant to a motion for

summary judgment, the only defendant left in the case was Police Officer Rogich. 

 The district judge (Feuerstein, J.) to whom the case was then assigned, held Rogich

was not entitled to summary judgment.  Taylor v. Nassau County, et al., No. 11‐CV‐

0934 (SJF)(GRB), 2012 WL 5472554 (E.D.N.Y. Nov. 5, 2012).  More specifically, she

held  that  his  claim  of  qualified  immunity,  on  which  his  motion  for  summary

judgment was based, depended on the resolution of disputed issues of fact and the

jury’s assessment of the credibility of witnesses. 

      The  case  was  subsequently  referred  to  a  United  States  magistrate  judge

(Brown, M.J.) who presided over the first phase of a bifurcated trial to determine the

issue of liability.  At the close of that five‐day phase of the trial, the jury found that

Rogich  used  excessive  force  that  caused  Taylor  injury.      Following  the  verdict,

Rogich  moved  for  judgment  as  a  matter  of  law  pursuant  to  Fed.  R.  Civ.  P.  50,

                                            3
arguing again that he was entitled to qualified immunity.  Specifically, he argued

that the plaintiff had

               provided no coherent version of events which a jury could
               have credited one way or the other.  The jury must have
               found that Officer Rogich’s version of events was to be
               believed  and  still  found  a  verdict  of  excessive  force. 
               Because  Officer  Rogich  is  entitled  to,  at  the  very  least,
               qualified immunity when his version of events is credited,
               the Court must enter judgment as a matter of law in favor
               of the Defendant, Keith Rogich.

App’x at 1340 (emphasis added)

       Rogich’s motion was denied “because [his] assertion [of qualified immunity]

depend[ed] on a view of the facts that was explicitly rejected by the jury.”  Taylor v.

Rogich, No. 11‐CV‐0934, 2014 WL 4686645, at *1 (E.D.N.Y. 2014).  Rogich then filed

this interlocutory appeal.1  The trial on the determination of damages was stayed by




1
  Subsequently, Nassau County and “all defendants” filed an amended notice of appeal indicating
their intent to join Rogich’s appeal of the January 2, 2014 memorandum and order.   Police Officer
Kenneth Rogich, however, was the only defendant left in the case by the time of trial and this
appeal only addresses his claims.  Indeed, the brief filed by the Nassau County Attorney, who is
representing Rogich, acknowledges that after the entry of stipulation dismissing some defendants
and  the  motion  for  summary  judgment  dismissing  Nassau  County,  “the  case  moved  forward
against the individual police officer.”  We therefore construe this appeal as an appeal by Rogich
only.


                                                4
order of the magistrate judge pending the determination of this appeal.  We dismiss

the appeal on the ground that we lack jurisdiction to hear it.2

                                          DISCUSSION

        This appeal comes to us in an unusual posture.  The district court did not

certify this appeal pursuant to 28 U.S.C. § 1292(b).  Rather, Rogich asserts that we

have jurisdiction to hear this appeal under 28 U.S.C. § 1291, which permits appeals

from “final decisions” of the district courts.   As we have had occasion to observe,

“[t]ypically,  an  interlocutory  appeal  from  a  district  court’s  denial  of  a  claim  of

qualified immunity is brought after the district court denies the claim at the pleading

stage or upon denial of the defendant’s motion for summary judgment based on the

plaintiff’s, or an agreed upon, version of the facts.”  Britt v. Garcia, 457 F.3d 264, 271

(2d Cir. 2006) (internal citations omitted).  The present appeal comes to us after a

trial on the issue of liability and before a determination of the issue of damages. 

Moreover, it challenges the denial of a motion pursuant to Rule 50 on the ground

that the defendant was entitled to judgment as a matter of law in his favor because




2
 Neither party raised the issue of jurisdiction.  Nevertheless, we are obligated to raise the issue sua
sponte when jurisdiction is questionable.  See, e.g., United States v. Frias, 521 F.3d 229, 231 (2d Cir.
2008); Henrietta D. v. Giuliani, 246 F.3d 176, 179 (2d Cir. 2001).

                                                   5
the jury was obligated to credit his version of the events, which, he argues compels

the conclusion that he was entitled to qualified immunity. 

      In  Britt  v.  Garcia,  457  F.3d  at  268,  we  addressed  the  appealability  of  an

interlocutory order in a somewhat similar circumstance.  There, after a trial in which

the jury found in favor of the plaintiff on both the issue of liability and damages, the

trial judge ordered a new trial on the issue of punitive damages after the plaintiff

declined to agree to remit a portion of the punitive damages award.  On appeal, the

defendants argued that the jury’s answers to certain interrogatories entitled them

to  judgment  as  a  matter  of  law.    We  held  that  an  interlocutory  appeal  was

appropriate and that we had appellate jurisdiction because the appeal raised “a legal

issue that [could] be decided with reference only to undisputed facts and in isolation

from the remaining issues of the case, and [did] not raise the sufficiency question

over which [the Supreme Court] ruled we have no interlocutory jurisdiction.”  Id.

at 271‐72 (internal quotations and citations omitted).  In so doing, we observed that

“one of the principal reasons for permitting an interlocutory appeal of a denial of

qualified immunity in the summary judgment setting is to vindicate the defendant’s

right, if he or she is entitled to such immunity, not to be subjected to a trial.”  Id. at

272.  This policy consideration justified the exercise of appellate jurisdiction because

                                            6
“although it [was] too late to protect the appellants from standing trial, it [was] not

too late to vindicate their right, if they [were] entitled to immunity, not to undergo

a second one on the issue of damages.”  Id.

      The present case differs from Britt because the defendant’s appeal challenges

the sufficiency of the evidence relied on by the jury.  Indeed, the order from which

he appeals, as we previously observed, specifically rejected his argument that “when

his version of events is credited, the Court must enter judgment as a matter of law

in favor of the Defendant, Keith Rogich.”  That is simply another way of arguing

that the evidence was insufficient to sustain the jury’s verdict.  The Supreme Court

has made it clear that we lack appellate jurisdiction to decide an interlocutory appeal

from a district court’s denial of a claim of qualified immunity to the extent that the

denial involves only a question of evidence sufficiency.    Johnson v. Jones, 515 U.S.

304, 313 (1995).  Although the issue normally arises, as in Johnson, on interlocutory

appeals from summary judgment motions, we see no reason why the rule should

differ in cases where the appeal is from a decision denying a Rule 50 motion for

judgment as a matter of law, rendered following the liability phase of a bifurcated

trial.  Indeed, the burden facing a defendant at that stage, who faces only a short trial

on the issue of damages in which his conduct is not directly at issue, is considerably

                                           7
less than that on a defendant who claims entitlement to summary judgment, which

would prevent an entire trial.

       We note that the Seventh Circuit has held that, in some circumstances, denials

of Rule 50 motions may not be appealable even when they raise solely issues of law. 

In Mercado v. Dart, 604 F.3d 360, 363 (7th  Cir. 2010) (Easterbrook, J.), after the jury

returned a verdict on the issue of liability but before the presentation of evidence

about damages, the defendant filed a notice of appeal for the purpose of challenging

the jury’s rejection of his claim of immunity.  Id. at 362.  In the course of resolving

the appeal, Judge Easterbrook wrote that, even if it involved solely an issue of law,

different considerations of policy were present in such a mid‐trial appeal than were

present  in  a  post‐trial  appeal  after  a  jury  was  discharged.    After  reviewing  the

Supreme Court’s qualified immunity holdings, he observed:

              It  is  hard  to  imagine  that  the  Justices  have  authorized
              public officials to bring trials to a halt and disband the jury
              while a pre‐verdict appeal proceeds. As a practical matter
              that would give every public official a right to a mistrial in
              every § 1983 suit that seemed to be going the plaintiff’s
              way, because once a trial stops jurors are likely to forget
              the  evidence,  to  come  across  information  they  are  not
              supposed  to  read,  to  discuss  the  trial  with  friends  and
              relatives, or all three. Appellate delay would compel the
              trial to start over with a new jury.



                                             8
Mercado, 604 F.3d at 363.  

       Whatever  force  this  argument  would  carry  in  a  case  in  which  the

circumstances Judge Easterbrook envisioned were present, those circumstances are

not present here.  The trial in this case was never intended to be a unitary trial which

was disrupted by a mid‐trial appeal on the issue of qualified immunity.  The trial on

liability  ended  on  June  4,  2013.    The  presiding  judge  then  invited  written

elaborations of the parties’ positions on qualified immunity.  The briefing extended

through  the  summer  and  fall  of  2013,  and  the  judge  decided  the  motion,  in  an

extensive written opinion, on January 2, 2014.  Thus, unlike the situation addressed

by Judge Easterbrook, there was no oral ruling on a mid‐trial motion, intended as

a mere step along the way to a verdict.  Any disruption of the possibility of a smooth

progression  to  the  damages  phase  of  the  trial  had  already  occurred,  quite

independent of the appealability of the judge’s eventual decision on the qualified

immunity motion.  Similarly, there was no mid‐trial disruption in Britt.  There, the

case was tried to verdict on both the issue of liability and damages.  Britt, 457 F.3d

at  268.    The  order  granting  a  new  trial,  from  which  the  appeal  was  taken,  was

entered after the jury had been discharged.  See id.




                                             9
      In sum, while we have had occasion to distinguish this case from other cases

that  would  pose  a  problem  of  a  mid‐trial  disruption  occasioned  by  a  mid‐trial

appeal, we leave open the question of whether an interlocutory appeal in such a case

would lie even if it were based purely on an issue of law.  Because the appeal in this

case is based on the sufficiency of the evidence, we hold only that such an appeal on

qualified immunity grounds must be dismissed.  See Johnson, 515 U.S. at 313. 

      Accordingly, for the reasons stated above, the appeal is DISMISSED for lack

of appellate jurisdiction.




                                           10